                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CAROL RIBBING, as the personal
representative of the Estate of Gregory
Ribbing, deceased;                                        8:18CV509

                   Plaintiff,
                                                MEMORANDUM AND ORDER
      vs.

UNION PACIFIC RAILROAD
COMPANY,

                   Defendant.



      On July 31, 2019, the defendant, Union Pacific Railroad Company (“Union
Pacific”) moved for summary judgment on all claims filed by the plaintiff, the
Estate of Gregory Ribbing (the “Estate”). (Filing No. 15). In support of its motion,
Union Pacific relies on the Estate’s deemed admissions to requests for
admissions served by Union Pacific and argues that based on those admissions,
Union Pacific is entitled to judgment as a matter of law. (Filing No. 17). The
Estate filed no evidence opposing the motion for summary judgment. Instead, the
Estate objects and moves to withdraw the deemed admissions, (Filing No. 18).
The Estate seeks to replace those deemed admissions with a proposed
response which denies each request. (Filing No. 18-1). The Estate has offered
no evidence in support of the denials within its proposed amended response.


      For the reasons stated below, the Estate’s motion (Filing No. 18), will be
denied.
                             STATEMENT OF FACTS


      The Estate’s FELA action was initially filed in another court. With Union
Pacific’s consent and its agreement not to assert the statute of limitations, the
case was filed in this court on October 26, 2018. (Filing No. 1). The decedent,
Gregory Ribbing, died on December 27, 2014. (Filing No. 1 at CM/ECF p. 1).
Prior to his death, he was a hoisting engineer in Union Pacific’s Building and
Bridges Department. (Filing No. 1 at CM/ECF p. 2). The complaint alleges
exposure to toxins while working for Union Pacific caused or contributed to
Gregory Ribbing’s development of multiple myeloma. (Id.)


      The Estate’s complaint was served on December 5, 2018 (Filing No. 6);
Union Pacific’s answer was filed on January 31, 2019. (Filing No. 7). The court
entered an initial scheduling order on February 6, 2019. Under that order, the
Estate’s mandatory disclosures were due on March 18, 2019. (Filing No. 10).


      Union Pacific served requests for admissions on Plaintiff’s counsel on
March 25, 2019. (Filing No. 11; Filing No. 17, at CM/ECF p. 5). The requests
asked the Estate to admit:

      ➢ The decedent's exposure to:
         • diesel fuel (Request No. 1),
         • diesel exhaust (Request No. 2),
         • diesel fumes (Request No. 3),
         • benzene (Request No. 4),
         • herbicides (Request No. 5),
         • creosote (Request No. 6), and/or
         • asbestos fibers (Request No. 7),
         during his employment with Union Pacific or its predecessor, did not

                                          2
         cause or contribute to his multiple myeloma.

      ➢ Union Pacific and its predecessor:
         • provided the decedent with a reasonably safe place in which to work
            as required by the Federal Employers Liability Act, (Request No. 8);
         • acted reasonably to minimize or eliminate the decedent's exposure
            to toxic materials and carcinogens, (Request No. 9);
         • took reasonable steps to warn the decedent of the risks of exposure
            to potential carcinogens, (Request No. 10);
         • made reasonable efforts to monitor the levels of exposure of the
            decedent to potential carcinogens, (Request No. 11); and
         • provided the decedent with protective equipment designed to
            reasonably protect him from exposure to toxic materials and
            carcinogens, (Request No. 12).

      ➢ There are no known causes of multiple myeloma, (Request No. 13).

(Filing No. 17, at CM/ECF pp. 6-9).


      Under the case progression order entered on April 12, 2019, (Filing No.
12), the Estate’s expert witness disclosures are due on January 14, 2020, with
Defendant’s due on March 18, 2020. The discovery deadline is May 15, 2020,
and the dispositive and Daubert motion deadline is July 3, 2020. (Filing No. 12).


      Union Pacific moved for summary judgment on July 31, 2019. (Filing No.
15). In response, on August 20, 2019 (the deadline for responding to the
summary judgment motion), the Estate moved to withdraw or amend the deemed
admissions to the requests for admissions. (Filing No. 18). Prior to filing this
motion, Plaintiff’s counsel had never responded to the requests for admissions.
(Filing No. 17, at CM/ECF p. 3, ¶ 5).
                                        3
      In support of the motion to withdraw or amend the deemed admissions, the
Estate has offered a verified copy of the responses to requests for admissions
the Estate intends to file if afforded the opportunity to do so. As to Requests 1, 2,
3, and 6, the Estate’s proposed response denies the allegations, citing to an
attached 1987 Article titled “Multiple Myeloma and Engine Exhausts, Fresh
Wood, and Creosote: A Case-Referent Study.” (See Filing No. 18-1 at CM/ECF
pp. 6-16). As to Request 4, the Estate’s proposed response denies the
allegation, citing to an attached 2008 article titled Risk of Leukemia and Multiple
Myeloma Associated With Exposure to Benzene and Other Organic Solvents:
Evidence From the Italian Multicenter Case–Control Study. (See Filing No. 18-1
at CM/ECF pp. 18-26). As to Request 5, the Estate’s proposed response denies
the allegation, citing to an attached article titled Toxic Exposures Unleashed. See
(Filing No. 18-1 at CM/ECF pp. 28-31).


      As to Request 7, the Estate withdrew the allegation that asbestos caused
the decedent’s multiple myeloma and then denied that request as moot. As to
Requests 8 through 12, the Estate responds with the single word, “Denied,”
providing no explanation or evidence supporting that response. In response to
Request 13, the Estate’s proposed response denied the allegation, citing to the
three attached articles. (See Filing No. 18-1).

                                      ANALYSIS

      Under Rule 36, a party may serve on the opposing party “a written request
to admit, for purposes of the pending action only, the truth of any matters within
the scope of Rule 26(b)(1) relating to: (A) facts, the application of law to fact, or
opinions about either; and (B) the genuineness of any described documents.”
Fed. R. Civ. P. 36(a)(1). The responding party may admit the request, deny it,
state that the party lacks the ability to admit or deny it after a reasonable
investigation, or object to it. Fed. R. Civ. P. 36(a)(4-5).

                                           4
      A request served under Rule 36 “is admitted unless, within 30 days after
being served, the party to whom the request is directed serves on the requesting
party a written answer or objection addressed to the matter and signed by the
party or its attorney.” Fed. R. Civ. P. 36(a)(3). Since the Estate failed to respond
to Union Pacific’s requests for admissions within 30 days, by operation of Rule
36(a)(3), those requests are deemed admitted by the Estate. Plaintiff’s counsel
now seeks to withdraw the deemed admissions and request leave to file the
Estate’s proposed denial to Union Pacific’s requests for admissions, (Filing No.
18-1), arguing:

      Defendant’s requests for admissions included matters that go to the
      ultimate issues in this case and, if unanswered, may prove fatal to
      Plaintiff’s claim. . . . Plaintiff should be permitted to amend her
      admissions pursuant to Fed. R. Civ. P. 36(b) as it is in the interests
      of this Court and justice as a whole to permit Plaintiff’s claims to be
      tried on their merits rather than a discovery error.

(Filing No. 19, at CM/ECF p. 2).


      Federal Rule of Civil Procedure 36(b) states:

      Effect of an Admission; Withdrawing or Amending It. A matter
      admitted under this rule is conclusively established unless the court,
      on motion, permits the admission to be withdrawn or amended.
      Subject to Rule 16(e), the court may permit withdrawal or
      amendment if it would promote the presentation of the merits of the
      action and if the court is not persuaded that it would prejudice the
      requesting party in maintaining or defending the action on the merits.
      An admission under this rule is not an admission for any other
      purpose and cannot be used against the party in any other
      proceeding.

Fed. R. Civ. P. 36(b).


      When determining whether a party may withdraw or amend responses to


                                         5
requests for admissions, the court must consider: 1) whether permitting the
amendment or withdrawal of an admission would promote the movant's ability to
have the case heard and decided on its merits, and 2) the prejudice to the party
opposing withdrawal or amendment of a prior admission. F.D.I.C. v. Prusia, 18
F.3d 637, 640 (8th Cir.1994) (interpreting Rule 36(b)). The court does not focus
on, and the moving party need not present, evidence of excusable neglect. Id.
However, relief under Rule 36(b) remains discretionary. Therefore, “the final
inquiry is whether the court will exercise its discretion to permit the amended
admission.” Atmosphere Hosp. Mgmt., LLC, v. Shiba Investments, Inc., No. 5:13-
CV-05040-KES, 2015 WL 6872551, at *6 (D.S.D. Nov. 9, 2015).

      Rule 36(b) provides that a court “may” permit withdrawal or
      amendment of an admission if the two-factor analysis is met. Courts
      analyzing this issue have explained that “[b]ecause the language of
      the Rule is permissive, the court is not required to make an
      exception to Rule 36 even if both the merits and prejudice issues cut
      in favor of the party seeking exception to the rule.

Atmosphere Hosp. Mgmt., 2015 WL 6872551, at *6 (quoting Donovan v. Carls
Drug Co., Inc., 703 F.2d 650, 652 (2d Cir.1983)) (collecting cases).


      The Rule changes of December 2015 clarified the parties’ respective
responsibilities with respect to discovery. Under Rule 1, the parties themselves
must, along with the court, work to assure the just, orderly, inexpensive, and
expeditious progression of cases. Rule 26(b)(1) outlines the proportionality
analysis applicable to the discovery process, and all parties should provide
information relevant to the proportionality assessment consistent with their ability
to do so. Rule 26(b)(1), Committee Notes on Rules—2015 Amendment. As
applied to Rule 36(b), the moving party will typically be responsible for explaining
how withdrawal or amendment of deemed admissions will promote a ruling on
the merits, with the non-moving party bearing the burden of showing how it will

                                         6
be prejudiced if the deemed admissions are withdrawn.


      Plaintiff’s counsel argues this case cannot be decided on the merits if the
deemed admissions are not withdrawn. The Estate further argues Union Pacific
will not be prejudiced by withdrawal of the deemed admissions; that sufficient
time remains before the pretrial conference to complete discovery and defend
this case on the merits. See also, Quasias v. Schwan Food Co., 596 F.3d 947,
951 (8th Cir. 2010). Union Pacific concedes that the Estate’s deemed admissions
wholly support their motion for summary judgment, thereby eliminating
presentation of the facts at trial. And it does not argue that it will be unable to
prepare for trial if the admissions are withdrawn.


      Upon review of the record, the court finds Union Pacific will not be
prejudiced if the Estate’s deemed admissions are withdrawn and replaced by
denials. The fact that Union Pacific has already moved for summary judgment, or
that withdrawal of the admissions will inconvenience Union Pacific by requiring it
to defend against the Estate’s claims, does not provide a sufficient showing of
prejudice. Prusia, 18 F.3d at 640. Prejudice is demonstrated with evidence of the
difficulties a party would encounter in meeting case progression deadlines and
trial settings if the previously deemed admissions are suddenly withdrawn or
amended, e.g., the unavailability of key witnesses, or the inability or
unreasonableness of securing experts and/or performing discovery on the topics
deemed admitted.


      In this case, the expert witness deadline is five months away, and the
discovery deadline is still over seven months away. Union Pacific has not and
cannot show it will be prejudiced if it must now defend against the statements
previously deemed admitted by the Estate’s failure to timely respond to requests
for admissions.

                                         7
      Turning to the first prong of the Rule 36(b) inquiry, the court must decide
whether the deemed admissions will negate a decision on the merits. The court
notes that had the Estate timely responded to Union Pacific’s requests, its
proposed response, (Filing No. 18-1), is likely a sufficient response to the
requests for admissions. But that is not the issue before me.


      “In considering whether the presentation of the merits will be improved by
permitting an admission to be revised, courts have generally sought to determine
whether the admission is contrary to the record of the case.” Coca-Cola Bottling
Co. of Shreveport v. Coca-Cola Co., 123 F.R.D. 97, 103 (D. Del. 1988). Where,
as here, no timely response to requests for admissions is served, the court must
decide whether allowing the deemed admission under Rule 26(a)(3) to stand will
result in an unjust departure from resolution on the merits; whether based on
facts existing and known by the responding party when the answers were due,
recent factual changes, or post-answer discovery of new information, denying the
right to correct a prior admission (deemed or otherwise) will undermine the goal
of resolving the case based on truthful information.


      “Permitting the amendment of responses to a request for admissions is in
the interests of justice if the record demonstrates that the ‘admitted’ facts are
contrary to the actual facts.” Prusia, 18 F.3d at 641. “Although an admission
should ordinarily be binding on the party who made it, there must be room in rare
cases for a different result, as when an admission no longer is true because of
changed circumstances or through honest error a party has made an improvident
admission.” § 2264 Use and Effect of Admissions, 8B Fed. Prac. & Proc. Civ. §
2264 (3d ed.). See, Prusia, supra. (reversing the district court’s denial of a motion
to amend admissions where the facts of record showed the admissions were
inaccurate and denying leave to withdraw and amend those admissions
permitted the non-moving party to evade his otherwise undisputed liability on four

                                         8
promissory notes).


      Where the moving party fails to show the deemed admissions are untrue,
courts have denied the motion to withdraw those admissions for failure to show
the admissions will prejudice the right to a ruling on the merits. Le v. Cheesecake
Factory Restaurants Inc., No. 06-20006, 2007 WL 715260, at *3 (5th Cir. Mar. 6,
2007) (affirming the court’s denial of a motion to withdraw deemed admissions
where the moving party failed to present any fact-specific argument or
information showing that the deemed admission was untrue); Hautala v.
Progressive Direct Ins. Co., No. CIV.08-5003-JLV, 2010 WL 1812555, at *11
(D.S.D. May 3, 2010) (denying withdrawal of deemed admissions where the
moving party failed to prove the first prong of Prusia by failing to present
evidence showing the deemed admitted facts were contrary to the actual facts);
Centrifugal Acquisition Corp. v. Moon, 267 F.R.D. 240, 241 (E.D. Wis. 2010)
(denying withdrawal of deemed admissions where evidence of record showed
the admissions were true); Sharif v. Wellness Int'l Network, Ltd., No. 3:05-CV-
1367-B, 2007 WL 9711725, at *3 (N.D. Tex. May 7, 2007) (denying a motion to
withdraw deemed admissions where the plaintiff offered conclusory statements,
such as these “central facts go to the core of Defendants' liability,” but failed to
offer any evidence that the admissions were untrue and therefore contrary to
presentation of the case on the merits); Branch Banking & Tr. Co. v. Deutz-Allis
Corp., 120 F.R.D. 655, 658 (E.D.N.C. 1988) (denying withdrawal of admission
where the moving party presented no evidence showing the prior admission was
inaccurate).


      In the absence of any showing by the Estate that its deemed admissions
are untrue, those admissions are considered accurate factual statements for the
purpose of deciding the Estate’s claims against Union Pacific on the merits.
Here, as to Requests 8 through 12, the Estate’s proposed responses merely

                                         9
state “Denied.” There is no evidence offered to support the Estate’s proposed
response; specifically, the Estate offers no evidence that Union Pacific failed to:

      • provide the decedent with a reasonably safe place to work (Request 8);
      • minimize or eliminate the decedent's exposure to toxic materials and
          carcinogens (Request 9);
      • warn the decedent of the risks of exposure to potential carcinogens
          (Request 10);
      • monitor the levels of the decedent’s exposure to potential carcinogens
          (Request 11), and/or
      • supply to the decedent protective equipment designed to reasonably
          protect him from exposure to toxic materials and carcinogens (Request
          12).


      Five months passed between filing the Estate’s complaint in this forum and
serving the requests for admissions. And this case was pending for several
months in another forum before it was re-filed in this court. By filing the federal
complaint, the Estate and its counsel certify that the factual contentions within the
complaint “have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or
discovery.” Fed. R. Civ. P. 11(b)(3). Neither the Estate’s complaint nor the record
before this court identify any allegations within the complaint for which discovery
is needed before evidentiary support is available. So, at the time the complaint
was filed, the Estate was certifying that it already possessed that evidence. Yet, it
offers no evidence showing the deemed admissions are untrue or inaccurate.
The Estate has failed to show the deemed admissions in Requests 8 through 12
should be withdrawn in favor of deciding this case on the merits.


      Requests for Admissions 1 through 6, identify chemicals and state the

                                          10
decedent’s exposure to those chemicals during his employment with Union
Pacific or its predecessor caused or contributed to his multiple myeloma. In
support of the Estate’s proposed response denying requests 1, 2, 3, and 6, the
Estate attaches a document entitled Multiple Myeloma and Engine Exhausts,
Fresh Wood, and Creosote: A Case-Referent Study. For this study, the
researchers reviewed case files of workers in Sweden who were diagnosed with
multiple myeloma between 1973 and 1983 and survived into the period of 1981
to 1983. The article mentions several career fields (farmers, bricklayers,
lumberjacks, electric linemen, etc), occupational exposure to engine exhaust,
and exposure to creosote, but it does not mention railroad workers. Based on the
case study review, the authors conclude that exposure to engine exhaust (both
diesel and gas) and contact with fresh wood (particularly red cedar) are potential
etiological factors for developing multiple myeloma. It concludes exposure to
creosote may also be a factor, but the number of individuals with such exposure
in this study were small, making any association between that exposure and
multiple myeloma less convincing. (Filing No. 18-1, at CM/ECF pp. 13-15).


      Assuming the above-referenced article is admissible for the purposes of
the pending motion, it does not provide evidence that this decedent's exposure to
diesel fuel (Request No. 1), diesel exhaust (Request No. 2), diesel fumes
(Request No. 3), and creosote (Request 6) during his railroad employment
caused or contributed to his multiple myeloma.1 The Estate has filed no evidence
explaining the decedent’s job at Union Pacific, or whether, when, how, and to
what extent the decedent was exposed to any of the chemicals listed in the


1
 The court notes that under the FELA, the question is whether railroad’s negligence, no
matter how slight, “caused or contributed to” the worker’s injury. Whether a particular
chemical exposure caused or contributed to the worker’s injury is a wholly different
question.



                                          11
requests for admissions.2 It therefore does not refute the veracity of the deemed
admissions in Requests 1, 2, 3 and 6.


       Likewise, and for similar reasons, the articles referenced in the Estate’s
proposed response to Requests 4 and 5 do not challenge the truthfulness of the
Estate’s deemed admissions to those requests. The article Risk of Leukemia and
Multiple Myeloma Associated With Exposure to Benzene and Other Organic
Solvents: Evidence From the Italian Multicenter Case–Control Study concludes
an association between exposure to benzene and the risk of multiple myeloma is
biologically plausible. But it does not refute the Request 4 deemed admission
that decedent’s exposure to benzene during his railroad employment did not
cause or contribute to his multiple myeloma, particularly where the Estate has
failed to submit any evidence of decedent’s job-related exposure to benzene. As
to Request 5, the article Toxic Exposures Unleashed identifies many chemicals
associated with multiple myeloma, including the herbicide glyphosate (the
primary ingredient in Roundup®). The article concludes glyphosate has been
implicated in the development of multiple myeloma in agriculture workers, and
benzene is associated with multiple myeloma. But there is nothing of record
indicating decedent Ribbing was exposed to glyphosate while working for the
railroad, and the information in Toxic Exposures Unleashed does not contradict
the Estate’s deemed admission that as to the decedent, exposure to glyphosate
and benzene during his railroad employment did not cause or contribute to his
multiple myeloma. I therefore find that the Estate has failed to prove the deemed
admissions to Requests 4 and 5 must be withdrawn in favor of a ruling on the

2
  The court recognizes that the Estate’s expert witness deadline is January 14, 2020. It
did not anticipate the Estate would file an early disclosure of that report in support of the
motion for leave to withdraw the deemed admissions. But by filing this case, the Estate
certifies that it has evidence to support the claims. Certainly, that evidence would
include some explanation of the decedent’s job and that he was, in fact, exposed to the
chemicals identified in the Estate’s complaint and in Requests 1 through 6.

                                             12
merits.


      Finally, Request No. 13 states “There are no known causes of multiple
myeloma.” As relevant to this request, the article Toxic Exposures Unleashed
states “Toxic exposures cause myeloma.” (Filing No. 18-1, at CM/ECF p. 30).
Presuming this article and the others attached to the Estate’s proposed response
are admissible, they sufficiently refute the global statement of Request 13; that
“There are no known causes of multiple myeloma.” This statement is currently,
and perhaps inaccurately, deemed admitted in Request No. 13. Therefore, as to
Request No. 13, and only as to Request No. 13, the Estate has made a sufficient
showing under first prong of Rule 36(b).


      Even assuming the Estate had proved both prongs of the Rule 36(b)
analysis, the court retains discretion to deny the Estate’s motion to withdraw its
deemed admissions. While Plaintiff’s counsel argues this court cannot consider
his excuses and reasons (or complete lack thereof) for failing to timely respond to
requests for admissions, (Filing No. 19, at CM/ECF p. 3), Rule 36(b) permits, but
does not mandate leave to withdraw when both prongs of the Rule are met.
Atmosphere Hosp. Mgmt., 2015 WL 6872551, at *6. If withdrawal or amendment
of the Estate’s deemed admissions would promote the presentation of the merits
of the action and would not prejudice Union Pacific’s ability to defend this case,
“the court may” (not “shall”) grant leave to withdraw the deemed admissions.
Fed. R. Civ. P. 36(b) (emphasis added).


      Plaintiff’s counsel offers no explanation for failing to comply with discovery
deadlines—as to both the requests for admissions at issue, and more broadly, as
to the numerous toxic tort cases Plaintiff’s counsel has filed against Union Pacific
on behalf of railroad employees. As Union Pacific argues, “the failure to respond
to discovery in a timely manner has been a recurrent problem in these

                                        13
consolidated cases and evidences a lack of diligence in prosecuting this case. . .
.” (Filing No. 21, at CM/ECF p. 2). The “recurrent problem[s]” referenced by
Union Pacific’s counsel are substantial and necessitated an in-court hearing with
Plaintiff’s   counsel   during   which   the   repeated   delays,   oversights,   and
noncompliance with the rules and court-ordered deadlines were outlined by the
undersigned magistrate judge on the record. (Filing No. 25, audio file). See also,
Rhone v. Union Pacific Railroad Co., 8:18cv597, Filing No. 24, at CM/ECF p. 5 n.
2).


       The court has repeatedly advised Plaintiff’s counsel that the toxic tort
cases he has filed against Union Pacific, including this one, must be litigated in a
timely fashion. Yet, faced with the deemed admissions in this case, he provides
only a cursory argument and no supporting evidence. Against that backdrop, and
with no explanation offered by Plaintiff’s counsel for another failure to comply
with court deadlines, the undersigned magistrate judge will not reward his failure
to timely respond to requests for admissions, and his failure to present evidence
explaining why the statements within Requests 1-12 are untrue, by permitting
withdrawal of the Estate’s deemed admissions.


       Accordingly,


       IT IS ORDERED that the plaintiff’s motion to withdraw the deemed
admissions, and for leave to file an amended response denying each of Union
Pacific’s requests for admissions, (Filing No. 18), is denied.


       October 9, 2019.                        BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge


                                          14
